EXHIBIT 10.1
 
August 14, 2009


 
Robert Preus
Helen Hull
Abundant Renewable Energy, LLC
Renewable Energy Engineering, LLC


Re:           Proposal to Acquire Substantially all of the Assets of Abundant
Renewable Energy and Renewable Energy Engineering, LLC


Dear Robert and Helen:


This letter is intended to summarize the principal terms of a proposal by Helix
Wind, Corp. or a wholly-owned subsidiary thereof  (“Buyer”) regarding its
possible acquisition of substantially all of the business assets of Abundant
Renewable Energy, LLC (“ARE”) and Renewable Energy Engineering, LLC (“REE”)
subject to asset purchase agreements, employment and consulting agreements and
such other ancillary documents and contracts as the parties agree are necessary
(collectively the “Definitive Agreements”) to be entered into by the
parties.  ARE and REE are sometimes collectively referred to herein as
“Sellers.”  The transaction is referred to herein as the “Acquisition”.
 
PART ONE- NON-BINDING PROVISISONS


1.   Purchase of Assets.  At Closing (as defined below), Buyer will purchase
from ARE all the business assets of ARE relating to ARE’s design, manufacture,
marketing, sales and service of wind turbines, towers, electronic controls,
related equipment and software, accounts receivable, pre-paid items (to the
extent transferable by Sellers) and cash (to the extent permitted by the Court)
(the “ARE Purchased Assets”) on the terms set forth below.  Buyer will
simultaneously purchase from REE all of the business assets of REE related to
the engineering, design and testing of wind turbines, towers, electronic
controls and related equipment and software (“REE Purchased Assets”).  As part
of the Acquisition, at the Closing Robert Preus (“Preus”) and his co-inventors,
if any, will assign to Buyer all of Preus’s right, title and interest in all
patents, patent applications (both provisional and non-provisional), and
inventions (patentable or not) relating to wind turbines, controls for wind
turbines or any other aspects of power generation by means of wind
energy.  Buyer will assume and pay all identified contractual liabilities
associated with the ARE Purchased Assets and REE Purchased Assets, including
without limitation all obligations to  deliver turbines to purchasers whose
orders have been accepted by ARE as of the Closing Date (as defined below),
warranty obligations, equipment and software lease and license agreements and
such other liabilities as the parties may agree (collectively the “Assumed
Liabilities”).
 
It is expected that Sellers, Preus and Hull would indemnify and hold Buyer
harmless against all liabilities and obligations, other than the Assumed
Liabilities, arising from conduct occurring or conditions created prior to the
date of Closing related to the Purchased Assets as specified in the Definitive
Agreements and any breaches of Sellers’ representations and warranties contained
in the Definitive Agreements.  10% of the common stock issued to Sellers as
consideration for the Acquisition, as provided for in Part One, Section 4.2,
will be held for a period to be agreed upon by a mutually agreeable third party
as security for the performance of these indemnification obligations by Sellers,
Preus and Hull.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
August 14, 2009
Page 2
 
 
2.   Excluded Assets.  At the option of Buyer, certain assets (the “Excluded
Assets”)  may  be excluded as specified in the Definitive Agreements.
 
3.   Timing of the Acquisition.  The closing of the Acquisition (the “Closing”)
will take place on the earlier of:  (a) the 7th business day after the closing
by Buyer of a sale of its equity securities that provides Buyer with not less
than US$5.0 million (“Qualifying Financing”); or (b) November 1, 2009 (either is
the “Closing Date”).
 
4.   Proposed Purchase Price.  The purchase price for the ARE Purchased Assets
and REE Purchased Assets  will be not less than US$4 million  and not more than
US$6.5 million calculated and paid as follows:
 
4.1   US$2.2 million will be paid in cash to or on behalf of ARE at Closing and
used for the purpose of paying and/or settling all post-petition liabilities,
administrative claims and pre-petition claims allowed by the US Bankruptcy Court
for the District of Oregon (the “Court”), all as provided in the approved Plan
of Reorganization in ARE’s Chapter 11 case; provided, however, that:
 
(a)          not more than $345,000 will be paid in cash at Closing for the
purpose of paying claims by Preus, Helen Hull (“Hull”), Moon Garden Enterprises
or any other affiliate of Preus or Hull (“Insider Claims”).  If and to the
extent that Insider Claims exceed $345,000, Buyer will pay such claims only if
and when Buyer is reasonably satisfied that the technical developments described
in the attached Schedule 4.1(a) have been completed to Buyer’s reasonable
satisfaction;
 
(b)           Buyer will, not more than 5 business days after approval of ARE’s
Plan of Reorganization or an appropriate order of the Court, deposit with the
Court or a third party escrow agent approved by the Court Buyer’s restricted
common stock with a current fair market value (as determined by the Court)
of  US$500,000 as a deposit (the “Deposit”).  The shares comprising the Deposit
will be subject to a 12 month lock-up.  At Closing, the shares comprising the
Deposit will be applied (at the valuation determined pursuant to Part One,
Section 4.2) to the consideration to be paid to Sellers pursuant to Part One,
Section 4.2, unless it is forfeited pursuant to Part Two, Section 6.
 
4.2   Shares of the Buyer’s common stock worth US$1.8 million will be issued to
ARE at Closing.  The common stock will be valued at the average closing bid
price per share for the 30 calendar days ending the day before the Closing
Date.  Common stock issued hereunder will be subject to restrictions on sale
that will expire 12 months from the Closing Date.
 
4.3   Shares of the Buyer’s common stock worth US$750,000 will be issued to ARE
12 months after the Closing Date, on the condition that ARE’s financial
projections for the first 12 months after Closing, as mutually agreed between
the parties and incorporated into the Definitive Agreements, are met.  The
Definitive Agreements will provide for adjustments to the financial projections
that will take into account factors beyond the control of current ARE
management, including, without limitation, delays or reduction by Buyer in
funding as provided in a funding schedule to be agreed upon among the parties,
delays related to the start-up of manufacturing by or on behalf of Helix,
increases in manufacturing costs above levels provided in an operating budget
agreed upon between the parties, shipping delays or quality problems after Helix
takes control over manufacturing, and similar circumstances, all as provided in
the Definitive Agreements.  The common stock will be valued at the price
established in Part One, Section 4.2 or at the average closing bid price for the
30 calendar days ending the day before the issuance date, whichever is
lower.  Common stock issued hereunder will be subject to restrictions on sale
that will expire 12 months from the issuance date.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
August 14, 2009
Page 3
 
4.4    Shares of the Buyer’s common stock worth US$750,000 will be issued to ARE
24 months after the Closing Date, on the condition that ARE’s financial
projections for the second 12 month period after Closing, as mutually agreed
among the parties and incorporated into the Definitive Agreements, are met.  The
Definitive Agreements will provide for adjustments to the financial projections
that will take into account factors beyond the control of current ARE
management, including, without limitation, delays or reduction by Buyer in
funding as provided in a funding schedule to be agreed upon among the parties,
delays related to the start-up of manufacturing by or on behalf of Helix,
increases in manufacturing costs above levels provided in an operating budget
agreed upon between the parties, shipping delays or quality problems after Helix
takes control over manufacturing, and similar circumstances, all as mutually
agreed among the parties and incorporated into the Definitive Agreements. The
common stock will be valued at the price established in Part One, Section 4.2 or
at the average closing bid price for the 30 calendar days ending the day before
the issuance date, whichever is lower.  Common stock issued hereunder will be
subject to restrictions on sale that will expire 12 months from the issuance
date.
 
4.5   Shares of the Buyer’s common stock worth US$ 500,000 will be issued to ARE
24 months after the Closing Date, on the condition that ARE’s financial
projections for the 24 months following the Closing Date are, in the aggregate,
exceeded by at least 50%, but by less than 100%.  US$1.0 million will be issued
to ARE 24 months after the Closing Date, on the condition that ARE’s financial
projections for the 24 month period are, in the aggregate, exceeded by not less
than 100%.   Shares issued pursuant to this Part One, Section 4.5 will be valued
as provided in Part One, Section 4.4.
 
4.6   In consideration for the REE Purchased Assets, Buyer will assume all known
liabilities of REE that Sellers Disclose to Buyer in advance of Closing, which
shall, in any event, not exceed $35,000.
 
5.            Other Terms of Proposed Definitive Agreements.  The Definitive
Agreements will contain customary representations, warranties, covenants,
indemnities, conditions, releases and agreements by Buyer, ARE, REE, Preus and
Hull, as well as any other terms and conditions required by the Court.
 
6.            Employment and Consulting Agreements and Real Property
Lease.  Buyer will offer Preus the position of Sr. VP Engineering of Buyer
pursuant to a one year contract of employment that will commence as of the
Closing and will be terminable at will by Buyer.  Preus will be compensated at
an annual salary of US$150,000 per year, plus cash bonus opportunity,
participation in deferred and equity compensation, health insurance and other
programs and benefits offered generally to senior executives of Buyer.  Preus’s
employment agreement will automatically renew for an additional 12 months at an
annual salary of $175,000, unless either party gives notice of its intent not to
renew at least 60 days prior to the end of the then-current term.  Except in
cases in which Preus’s employment is not renewed at the end of any 12 month
period or is terminated: (i) by Buyer with just cause (as defined in the
Definitive Agreements); (ii) by Preus without good reason (as defined in the
Definitive Agreements); or (iii) by reason of Preus’s death or disability; Preus
shall receive severance pay equal to his then current annual base salary.  Preus
will execute a covenant not to compete for the duration of his employment by
Buyer plus one year after termination.  Upon Buyer’s reasonable acceptance of
the deliverables described in Schedule 4.1(a), Preus will receive a cash bonus
payment of $25,000.  Buyer will pay all of Preus’s travel, lodging and other
reasonable business expenses.  Buyer will engage Hull as an independent
contractor to provide transitional accounting and administrative services
pursuant to a consulting agreement with a term of not less than 3 months.  Hull
will be paid at the rate of US$100/hour, plus all reasonable business
expenses.  Buyer will offer employment, on an at-will basis, to the following
employees of Sellers: Emile Draper, Randy Sindelar, and Greg Price (“Existing
Employees”), who will be compensated and receive employment benefits equivalent
to similarly well-qualified employees of Buyer but in no event shall the
Existing Employees receive less total compensation than currently received from
Sellers.  For a period of not less than 36 months after Closing, Buyer will
retain offices and facilities for engineering, design and testing of wind
turbines within a 40 mile radius of Newberg, Oregon and will permit Preus, Hull
and the Existing Employees to perform their primary duties at that location for
so long as reasonably practicable in Buyer’s sole discretion.  Buyer shall have
no further liability to Sellers or its employees, agents or contractors except
as provided in the applicable  laws of the United States and the states of
Oregon and California and as described herein. Buyer and Hull will negotiate and
execute a lease agreement for use of the shop space, installed wind turbines and
associated equipment and other real property and fixtures (not including the
current office space) owned by Hull and currently occupied and used by
Sellers.  In addition to terms and conditions typical in leases for light
industrial space in the Portland, Oregon metropolitan area, the lease will have
a term of not less than 12 months and a gross monthly rental payable to Hull of
$1500 per month, subject to a real estate broker’s opinion of rental value that
is reasonably acceptable to Buyer.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
August 14, 2009
Page 4
 
7.   Conditions.  The consummation of the Acquisition by Buyer will be subject
to the completion of its further due diligence.  This condition will be deemed
waived by Buyer unless Buyer gives written notice that Buyer is terminating this
letter of intent on or before August 20, 2009.  The consummation of the
Acquisitions will be further conditioned on various other conditions prior to
Closing, including, without limitation: (i) approval of the Court; (ii) Preus
and the Existing Employees certain key employees of Sellers entering into
Employment Agreements on terms acceptable to Buyer and such key employees (which
condition may be waived by Buyer); (iii) a fairness opinion commissioned by and
reasonably acceptable to Buyer’s board of directors indicating that the price
and terms of the Acquisition are fair to Buyer (which condition may be waived by
Buyer); and (iv) Buyer’s closing of a Qualifying Financing.
 
8.   Definitive Agreements.  As soon as practicable after the parties sign this
letter of intent. the parties will instruct their respective counsel to begin
preparing the Definitive Agreements.  The parties intend to have final
Definitive Agreements ready for signature not later than August 31, 2009.  The
Definitive Agreements will become fully binding immediately upon approval of the
Court.
 
PART TWO- BINDING PROVISIONS
 
The following paragraphs of this letter (the “Binding Provisions”) are,
immediately upon approval of the Court, legally binding and enforceable
agreements of Buyer and Seller:
 
1.   Access/Cooperation.  Sellers, Preus and Hull will afford Buyer and its
representatives access to the business, personnel, properties, contracts, books
and records, and all other documents and data of Sellers upon reasonable advance
notice and cause Sellers’ representatives to cooperate fully with Buyer and its
representatives in connection with Buyer’s due diligence investigation of the
Sellers and with the valuation consultant retained by Buyer to render the
fairness opinion required pursuant to Part One, Section 7.  The parties will
cooperate and negotiate in good faith and proceed in the preparation of mutually
acceptable documents and in the taking of actions (such as seeking third party
and Court consents and approvals) necessary to close the Acquisition.  Buyer
will provide all information and cooperation reasonably requested by ARE and its
bankruptcy counsel for the purpose of preparing a Plan of Reorganization or
other filings necessary to gain Court approval of the Acquisition.
 
2.   Exclusive Dealing. Subject to an order of the Court to the contrary,
Sellers will not, until August 31, 2009 or any extension of time to execute the
Definitive Agreements to which the parties may mutually agree, whichever is
later, directly or indirectly, through any representative or otherwise, solicit
or entertain offers from, negotiate with or in any manner encourage, discuss,
accept, or consider any proposal of any other person relating to the sale of
Seller’s assets or business, in whole or in part, whether directly or
indirectly, through purchase, merger, consolidation, or otherwise; and Seller
will immediately notify Buyer regarding any contact among Seller or its
respective representatives and any other person regarding any such offer or
proposal or any related inquiry.
 
3.   Conduct of Business.  Until Definitive Agreements have been executed and
delivered or this letter is terminated pursuant to Part Two, Section 6 below,
the Company will operate its business in the ordinary course and refrain from
any extraordinary transactions, except as may otherwise be required by the
Court.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
August 14, 2009
Page 5
 
4.   Confidentiality.  The parties will comply with the Confidentiality
Agreement dated July 29, 2009 which will remain in full force and effect
pursuant to its terms unless and until it is superseded by the Definitive
Agreements.  The parties further agree that the existence and terms of this
letter, related negotiations and the existence and terms of the Definitive
Agreements will remain confidential and will not be disclosed to anyone without
a legitimate need to know, provided, however, that the parties will cooperate in
good faith to waive their rights under the Confidentiality Agreement to the
extent necessary to permit ARE to submit the Plan of Reorganization to the Court
and permit Helix to fulfill its disclosure obligations under the securities
laws.
 
5.   Costs.  Buyer and Seller will be responsible for and bear all of its own
costs and expenses incurred at any time in connection with pursuing or
consummating the Acquisition.  No party shall engage or pay any broker or finder
for services in connection with the Acquisition.
 
6.   Termination.  This letter may be terminated: (i) by written consent of
Buyer and the Sellers; (ii) upon written notice by Buyer or the Sellers to the
other if the Definitive Agreements have not been executed by August 31, 2009
(other than through the failure of any party seeking to terminate this letter to
comply fully with its obligations under this letter), and the parties have not
agreed in writing to extend the deadline for executing the Definitive
Agreements; or (iii) upon written notice by one party to the other party if any
condition set forth in this letter has not been satisfied or if satisfaction of
such a condition is or becomes impossible (other than through the failure of the
party seeking to terminate this letter to comply fully with its obligations
under this letter). Upon termination of this letter, the parties will have no
further obligations under this letter, except as stated in Part Two-Binding
Provisions, which will survive any such termination; provided, however, that, if
Buyer terminates this letter of intent on or after August 21, 2009 or thereafter
fails to consummate the Acquisition (for any cause other than Sellers’ failure
to comply fully with its obligations under this letter or the Definitive
Agreements), the deposit shall be forfeited to ARE, which shall have no further
obligation or liability to Buyer
 
7.   General.  This letter does not create an agency relationship between the
parties and does not establish a joint venture or partnership between the
parties. Neither Buyer nor Sellers have the authority to bind the other party or
represent to any person that the party is an agent of the other party.  This
letter will be governed by and construed under the laws of the State of Oregon.
Neither party may assign or delegate its rights or obligations under this letter
to any person, except Buyer may assign its rights or obligations under this
letter to a legal entity owned 100% by Buyer and formed for the purpose of
completing the Acquisition contemplated hereunder and without the consent of
Sellers.  Part One-Non-Binding Provisions is intended only as an expression of
intent on behalf of Buyer, is not intended to be legally binding or enforceable
against Buyer or Seller, and is expressly subject to the execution of Definitive
Agreements.  Part Two- Binding Provisions will be binding on the parties and
their respective heirs, personal
representatives, successors, and permitted assigns, and will inure to their
benefit.
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
Sincerely,
 
Helix Wind, Corp.
       
 
/s/ Ian Gardner      Name:  Ian Gardner     Title:  Chief Executive Officer     
   



Executed and agreed to as of August 14, 2009.
 
Abundant Renewable Energy, LLC 
 
    Renewable Energy Engineering, LLC  
/s/ Robert Preus
   
 
 
By:  Robert Preus
   
Its Sole Member
 
Managing Member 
   
 
 


Helen Hull, an individual      
Robert Preus, an individual
 
 
/s/ Helen Hull
   
/s/ Robert Preus
 



 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.1(a)


Outstanding technical issues.


There are four outstanding issues with the ARE442.


The first issue is the controller reliability problem.  We are currently
completing a controller redesign and that will be completed and fully tested and
in production before the end of the year. This new design will offer significant
cost savings and increased flexibility. In addition we have already developed
and are producing a replacement Interface board for existing controllers for
both the 442 and the 110.  These boards eliminate the primary problems with the
existing controls.  The prototype has been tested and the production units are
scheduled to ship to us on the 17th of this month.  The cost of the boards is
$59 each and they can be installed in 10 minutes each.  We will send out a
replacement for each ARE wind generator in the field and use them in all
controllers built before the new control design is in production.  This should
reduce field failures by approximately 90%.  The ARE110 controller is much more
reliable than the 442 so the new interface board will be sufficient improvement
for it while we are developing a new controller for it based on the design
changes developed for the 442.


The second issue is the blade studs for the ARE442.  We have had three instances
of blade stud failure.  None have resulted in loss of blades or other
consequential damage.  We have upgraded the design and materials for the blade
studs and there are only 10 units that have the original studs.  They can be
replaced without a crane.  The studs will cost $150 per set and take about $850
per set to install.


The third issue is the tail furling pin bushings.  The original design has a
bushing life that ranges from 30 to 60 months.  We have upgraded the furling
assembly has reduced the bearing load by 5 times and should have a life in
excess of 15 years.  There are 14 units in the field that require the
upgrade.  The cost for the parts is approximately $1,400 and the installation
cost will vary from $1200 to $1800 per unit.  If  the work can be done with the
blade stud change there will be considerable savings in installation cost.


The last issue is sound level.  There is considerable variation in sound level
from the one unit to the next and a larger variation in customer level of
tolerance.  We have approximately 8 units where the customer wants a sound
reduction.  We have designed and tested a hush kit.  We have ordered the
required components for $200 per unit.  The installation cost will be under $400
per unit.  In addition the first ARE442 will have the alternator replaced for an
additional $5,000 plus
$1000 in installation labor provided the exchange is done during the upgrade of
the furlng assembly noted above.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
Helix Wind, Corp.
       
 
/s/ Ian Gardner      Name:  Ian Gardner     Title:  Chief Executive Officer     
   



Executed and agreed to as of August 14, 2009.
 
Abundant Renewable Energy, LLC 
 
    Renewable Energy Engineering, LLC  
/s/ Robert Preus
   
 
 
By:  Robert Preus
   
Its Sole Member
 
Managing Member 
   
 
 


Helen Hull, an individual      
Robert Preus, an individual
 
 
/s/ Helen Hull
   
/s/ Robert Preus
 